DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Lines 4-5 of paragraph [0046] of the specification recites: “…a first magnet 250, an insertion 250, a connection ring 270…”.  It is recommended to be changed to read: “…a first magnet 250, an insertion portion 260, a connection ring 270…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Law et al. (U.S. Publication No.: 2018/0187828).
Regarding claim 1, Law teaches a stand, comprising: a first connecting component (FIGS. 4, 6A) including at least one fixing element (FIG. 6A, (144), (158)) and a chamber (indicated below), the chamber having an opening (indicated below); 

    PNG
    media_image1.png
    715
    669
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    530
    618
    media_image2.png
    Greyscale

and a second connecting component (FIG. 3) including an insertion portion (indicated below), 

    PNG
    media_image3.png
    568
    739
    media_image3.png
    Greyscale

(FIG. 5), the at least one fixing element in the first connecting component works in pairs with the insertion portion to cause the first connecting component to be connected with the second connecting component ((144)/(158) works with (152)/(154)/(156) to connect the two components).

Regarding claim 2, Law further teaches the stand of claim 1, wherein when the first connecting component is connected with the second connecting component, the first connecting component and the second connecting component are locked relative to each other in a direction that is the same as or opposite to the insertion direction (FIG. 5), and the first connecting component and the second connecting component are rotatable relative to each other about the axis along the insertion direction (FIGS. 3, 5, 6A-7B, wherein the contacting arching portions (164)/(150) and annular groove (156) allow rotation).

Regarding claim 3, Law further teaches the stand of claim 1, wherein when the insertion portion is inserted into the chamber through the opening, the at least one fixing element is secured between an inner wall of the chamber and the insertion portion to cause the first connecting component to be connected with the second connecting component (FIGS. 5, 6A, wherein (144)/(158) are secured between the inner wall indicated below and (152)/(154)/(156)).

    PNG
    media_image4.png
    761
    740
    media_image4.png
    Greyscale


Regarding claim 4, Law further teaches the stand of claim 3, wherein the insertion portion includes an annular groove (FIGS. 3, 5, (156))), and when the insertion portion is inserted into the chamber through the opening, the at least one fixing element is secured between the inner wall of the chamber and the annular groove of the insertion portion (FIGS. 5-7B).

Regarding claim 5, Law further teaches the stand of claim 3, further comprising: an elastic component (FIGS. 6A-7B, (162)/(148)) placed in the chamber and configured to cause the at least one fixing element to be secure between the inner wall of the chamber and the insertion portion ([0047-0055]).

Regarding claim 6, Law further teaches the stand of claim 5, wherein the elastic component is relaxed before the insertion portion is inserted into the chamber (FIGS. 6A, 7A), and when the insertion portion is inserted into the chamber, the elastic component is compressed and generates a compressive force that causes the at least one fixing element to be secured between the inner wall of the chamber and the insertion portion (FIGS. 6B, 7B).

Regarding claim 10, Law further teaches the stand of claim 1, wherein the first connecting component is operably connected to a camera (FIG. 3, “…head portion 104 is or includes a camera…”, [0033]).

Regarding claim 11: 
	In addition to the stand explained in claim 1 above, Law further teaches a system, comprising: an imaging apparatus (FIG. 3, “…head portion 104 is or includes a camera…”, [0033]); and the stand connected to the imaging apparatus (FIG. 8).

Regarding claims 12-16 and 20:
	Claims 12-16 and 20 are similarly rejected as in claims 2-6 and 10 above by Law.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 11-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 204378633).
Regarding claim 1, Yang discloses a stand, comprising: a first connecting component (FIG. 2) including at least one fixing element ((326)) and a chamber ((320)), the chamber having an opening (FIGS. 2, 3); and a second connecting component (FIG. 2) including an insertion portion ((202)), wherein when the insertion portion of the second connecting component is inserted, along an axis in an insertion direction, into the chamber through the opening, the at least one fixing element in the first connecting component works in pairs with the insertion portion to cause the first connecting component to be connected with the second connecting component (FIG. 2, [0061, 0066]).

Regarding claim 2, Yang further discloses the stand of claim 1, wherein when the first connecting component is connected with the second connecting component, the first connecting component and the second connecting component are locked relative to each other in a direction that is the same as or opposite to the insertion direction, and the first connecting component and the second connecting component are rotatable relative to each other about the axis along the insertion direction (FIGS. 1, 2, (228)/(326) lock the components in the direction of insertion, and rotation about the axis of insertion is possible with force, [0061, 0066]).

Regarding claim 3 Yang further discloses the stand of claim 1, wherein when the insertion portion is inserted into the chamber through the opening, the at least one fixing element is secured between an inner wall (FIG. 2, (322)) of the chamber and the insertion portion to cause the first connecting component to be connected with the second connecting component (FIGS. 2, 3, wherein (326)/(228) interact to connect the two components, [0061, 0066]).

Regarding claim 7, Yang further discloses the stand of claim 3, wherein the at least one fixing element (FIG. 2, (326)) is made of a magnetic material ([0061, 0066]), and the stand further includes a first magnet (FIG. 2, (228)) placed in the second connecting component ([0061, 0066]), the first magnet being configured to cause the at least one fixing element to be secured between the inner wall of the chamber and the insertion portion ([0061, 0066]).

Regarding claim 8, Yang further discloses the stand of claim 7, wherein when the insertion portion is inserted into the chamber through the opening, the first magnet attracts the at least one fixing element towards the second connecting component and causes the at least one fixing element to be secured at a first location between the inner wall of the chamber and the insertion portion (FIGS. 1-3, [0061, 0066]).

Regarding claim 11:
In addition to the stand explained in claim 1 above, Yang further teaches a system, comprising: an imaging apparatus (FIG. 3, “product” (20)/(102); product such as smartphone, tablet computer, camera…etc., [0052]); and the stand connected to the imaging apparatus (FIGS. 1-3).

Regarding claims 12, 13, 17, and 18:
Claims 12, 13, 17, and 18 are similarly rejected as in claims 2, 3, 7, and 8 above by Yang.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852